Citation Nr: 0805728	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-38 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the lumbar spine, hips and undue 
stress due to a March 25, 2004 VA examination, and/or May 11, 
2004 VA bone marrow biopsy.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1983 to 
June 1987.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in November 2005.  A Board 
video conference hearing was held in October 2007.  The Board 
notes that due to equipment problems, part of the hearing was 
done by audio only, to which the veteran agreed.

In a February 2007 statement, the veteran indicated that he 
was also claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for a leg disability due to a July 14, 2005 
surgery.  Thus, this issue is referred back to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the lumbar spine, hips and undue stress due to 
a March 25, 2004 VA examination, and/or a May 11, 2004 VA 
bone marrow biopsy.  The Board notes that the veteran has not 
been afforded a VA examination to determine whether he has 
any additional disability resulting from the March 25, 2004 
VA examination and/or the May 11, 2004 VA bone marrow biopsy, 
and whether any additional disability is due to negligence on 
the part of the VA.  Thus, the Board finds that a VA medical 
examination with an opinion is necessary for proper appellate 
review of the claim.  See 38 C.F.R. § 3.159(4).  

Further, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Although the present appeal involves the 
issue of compensation under § 1151, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  Since the Board is remanding this 
case for another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The veteran should be afforded an 
examination by an appropriate VA 
physician for the purpose of determining 
whether the veteran has any additional 
disability that is etiologically related 
to the March 25, 2004 VA examination, 
and/or a May 11, 2004 VA bone marrow 
biopsy.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to the following:

a)  Is there is a 50 percent probability 
or greater that the veteran incurred a 
chronic disability or suffered additional 
disability as a result of the March 25, 
2004 VA examination, and/or a May 11, 
2004 VA bone marrow biopsy?  If so, 
please describe the degree of additional 
disability.

b) If additional disability did result 
from the March 25, 2004 VA examination, 
and/or a May 11, 2004 VA bone marrow 
biopsy, was the proximate cause of any 
such disability or aggravation the result 
of either (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not reasonably 
foreseeable.  A complete rationale for 
the opinion expressed should be provided.

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



